Exhibit 10.1

 

THIRD AMENDMENT

TO ACCOUNTS RECEIVABLE PURCHASING AGREEMENT

 

This THIRD AMENDMENT TO ACCOUNTS RECEIVABLE PURCHASING AGREEMENT (“Amendment”)
is dated as of December 30, 2011, and agreed to by and between XPLORE
TECHNOLOGIES CORPORATION OF AMERICA, a Delaware corporation (“Seller”), and DSCH
CAPITAL PARTNERS, LLC, d/b/a FAR WEST CAPITAL, a Texas limited liability company
(“Purchaser”).  All capitalized terms used and not defined in this Amendment
shall have the meanings ascribed to them in the ARPA (as defined below) and/or
the UCC, as applicable.

 

RECITALS

 

WHEREAS, Seller and Purchaser have entered into that certain Accounts Receivable
Purchasing Agreement, dated December 10, 2009 (as from time to time amended, the
“ARPA”), wherein Purchaser does, from time to time (and at its sole discretion),
purchase from Seller certain of Seller’s accounts receivable; and

 

WHEREAS, the parties desire to make certain adjustments to their relative rights
and obligations under the ARPA, as more particularly set forth below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, the ARPA is modified and amended as follows:

 

1.             Definition 1.21 of the ARPA (“Maximum Amount”) is hereby modified
and shall now read as follows:

 

1.21 “Maximum Amount”: $8,500,000.00

 

2.             It is understood that this Amendment constitutes an amendment and
modification of the ARPA. The terms of this Amendment are incorporated into and
made a part of the ARPA.  Except as expressly set forth herein, nothing in this
Amendment modifies or amends the ARPA or any other document executed by Seller
in connection therewith (collectively, the “Funding Documents”).  However, in
the event of an irreconcilable conflict or inconsistency between the provisions
of any Funding Document and the provisions of this Amendment, the provisions of
this Amendment shall control.

 

[Signature Page Follows]

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

 

PURCHASER:

SELLER:

 

 

DSCH CAPITAL PARTNERS, LLC

Xplore Technologies Corporation of America

DBA FAR WEST CAPITAL

 

 

 

 

 

By:

/s/Brian Center

 

By:

/s/Michael J. Rapisand

Name:

Brian Center

 

Name:

Michael J. Rapisand

Title:

Chief Operating Officer

 

Title:

Chief Financial Officer

Address:

4601 Spicewood Springs Rd

 

Address:

14000 Summit Drive, Suite 900

 

Building 2, Suite 200

 

 

Austin, TX 78728

 

Austin, TX 78759

 

 

 

 

2

--------------------------------------------------------------------------------

 